USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 1 of 15


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

JODI HUGHES-RODRIGUEZ,                           )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )           No. 1:19-cv-00359-HAB-SLC
                                                 )
CARAVAN FACILITIES                               )
MANAGEMENT, LLC, et al.,                         )
                                                 )
       Defendants.                               )

                                    OPINION AND ORDER

       Before the Court is a motion to file a second amended complaint (ECF 43) filed by pro se

Plaintiff seeking leave of Court to file her proposed second amended complaint and its

attachments (ECF 43 at 3-39), in order to add to and clarify her claims against Defendant Local

2209 United Auto Workers (“UAW”). UAW has filed a response to the motion on May 28,

2020. (ECF 45). Plaintiff, however, has not filed a reply and her time to do so has now passed.

N.D. Ind. L.R. 7-1(d). For the following reasons, Plaintiff’s motion (ECF 43) is denied without

prejudice.

                                         A. Background

       As the Court has already explained at length in its previous Order on Plaintiff’s first

motion to file an amended complaint (see ECF 25 at 1-2), Plaintiff initiated this matter against

Defendant Caravan Facilities Management, LLC (“Caravan”), on July 17, 2019, alleging breach

of contract, wrongful discharge, and violations of the Family Medical Leave Act (“FMLA”).

(ECF 2). On December 16, 2019, Plaintiff moved for leave to amend her complaint to assert a

breach of the duty of representation claim against UAW. (ECF 20). On January 31, 2020, the
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 2 of 15


Court granted Plaintiff’s motion (ECF 20) in part, allowing her claim against UAW to go

forward. (ECF 25).

        On April 17, 2020, UAW filed a motion for judgment on the pleadings, which remains

pending. (ECF 38). In its accompanying brief, UAW contends that Plaintiff failed to state a

claim of fair representation against it, and to the extent that she did, Plaintiff’s claims are

untimely. (ECF 39 at 1). On May 11, 2020, Plaintiff filed a response in which she attempted to

clarify not only her fair representation claim against UAW, but also add a new supposed instance

in which UAW breached its duty of fair representation; she further asserts that she was bringing

FMLA and retaliation claims against UAW as well. (ECF 42). On May 14, 2020, Plaintiff filed

the present motion to file a second amended complaint. (ECF 43). Four days later on May 18,

2020, UAW filed a reply to the motion for judgment on the pleadings asserting that: (1) to the

extent that Plaintiff was attempting to supplement her amended complaint in her response, it was

improper; (2) Plaintiff’s fair representation claims are untimely and fail to state a claim for which

relief may be granted; and (3) Plaintiff’s FMLA claims as to UAW are improper. (ECF 44).

        In her first amended complaint, Plaintiff alleges that she “tried, on all disciplinary actions

to pursue union representation in order to initiate a grievance, however, the union failed to

pursue [her] grievances.” (ECF 26 at 4). She further alleged that “[UAW] breach[ed] its duty of

fair representation when they failed and interfered with the grievance process,” and that “[UAW]

and [C]aravan maliciously retaliatory [sic] discharge[d] [her].” (Id. at 7).

        In her proposed second amended complaint, Plaintiff expands on these claims, first

asserting that “[UAW] through Brian Hartman (former UAW local 2209 president) and

Caravan through David Tinsley (onsite manager for [C]aravan) conspired to breach the Union

Constitution when they negotiated an agreement in relation to “On-Call” employees . . . .”



                                                   2
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 3 of 15


(ECF 43 at 7 (emphasis in original)). She next reiterates that “[UAW] breached its duty of fairly

representing [her] when they interfered and failed to pursue a grievance in relation to disciplining

“on-call” employees for tardiness.” (Id.). She then asserts that both UAW and Caravan

“committed a violation under the [FMLA] and Retaliation [sic] when [she] was disciplined and

discharged while on FMLA leave.” (Id.). Similarly, she asserts that both “wrongfully

discharged [her] when two of the disciplinary action[s against her] were based on incident

reports that were not authorized under the collective bargaining agreement.” (Id. at 8). Finally,

she asserts that “David Tinley denied [her] grievance in violation of the . . . collective bargaining

agreement,” and that “[UAW again] Breached [sic] its duty of fairly representing [her] when

they interfered and failed to pursue a grievance in relation to [her termination.]” (Id.).

       In its response to the present motion to amend, UAW contends that the motion should be

denied because it was filed past Plaintiff’s deadline to seek leave to amend her pleadings. (ECF

45 at 8-10; see ECF 15 (setting November 26, 2019, as the deadline for Plaintiff to seek leave to

amend her pleadings and join additional parties)). In the alternative, UAW contends that

Plaintiff’s motion should be denied because such an amendment, at least as to her fair

representation claims, would be futile as they are time barred. (ECF 45 at 10-12). Similarly, it

asserts that Plaintiff’s claim of conspiracy to breach the UAW constitution should be denied as

futile as it fails to state a claim upon which relief may be granted. (Id. at 12-13). Next, it argues

that Plaintiff’s FMLA, retaliation, and wrongful discharge claims are also futile because it was

not Plaintiff’s employer. (Id. at 13-16). Finally, UAW asserts that it would suffer undue

prejudice if Plaintiff were allowed to amend her complaint. (Id. at 16-17).




                                                  3
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 4 of 15


                                         C. Legal Standard

       Pursuant to Federal Rule of Civil Procedure 16, the Court must issue a scheduling order

limiting the time “to join other parties, amend the pleadings, complete discovery, and file

motions.” Fed. R. Civ. P. 16(b)(3)(A). When a motion to amend is filed after the Rule 16

deadline to do so has passed, the Court is “entitled to apply the heightened good-cause standard

of Rule 16(b)(4) before considering whether the requirements of Rule 15(a)(2) [are] satisfied.”

Adams v. City of Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014) (quoting Alioto v. Town of

Lisbon, 651 F.3d 715, 719 (7th Cir. 2011)). “Rule 16(b)’s ‘good cause’ standard primarily

considers the diligence of the party seeking amendment.” Trustmark Ins. Co. v. Gen. & Cologne

Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005) (citation omitted) (upholding a denial of a

motion for leave to amend nine months after the deadline to amend had passed).

       Pursuant to Federal Rule of Civil Procedure 15, when a party can no longer amend the

pleadings as a matter of right, a party must seek the Court’s leave or the written consent of the

opposing party. While “[t]he [C]ourt should freely give leave when justice so requires,” Fed. R.

Civ. P. 15(a)(2), “the decision as to whether to grant a motion to amend a complaint is entrusted

to the sound discretion of the trial court,” Cohen v. Ill. Inst. of Tech., 581 F.2d 658, 661 (7th Cir.

1978) (collecting cases). Further, leave to amend is “inappropriate where there is undue delay,

bad faith, dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, or futility of the amendment.” Perrian v. O’Grady, 958 F.2d 192, 194 (7th Cir.

1992) (citing Villa v. City of Chi., 924 F.2d 629, 632 (7th Cir. 1991)). “While delay in itself does

not constitute a sufficient basis for denying a motion to amend, the longer the delay, the greater




                                                  4
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 5 of 15


the presumption against granting leave to amend.” Id. (citation and internal quotation marks

omitted).

       Further, an amendment is futile if it would not survive a dispositive motion such as a

motion to dismiss or a motion for summary judgment. See King ex rel. King v. E. St. Louis Sch.

Dist. 189, 496 F.3d 812, 819 (7th Cir. 2007) (“An amendment is futile if the amended complaint

would not survive a motion for summary judgment.”); see also Wilson v. Am. Trans Air, Inc.,

874 F.2d 386, 392 (7th Cir. 1989) (“An amendment is a ‘futile gesture’ if the amended pleading

could not survive a motion for summary judgment.”); Duthie v. Matria Healthcare, Inc., 254

F.R.D. 90, 94 (N.D. Ill. 2008) (“For the plaintiffs, futility is measured by the capacity of the

amendment to survive a motion to dismiss.” (citing Crestview Vill. Apts. v. U.S. Dep’t of Hous.

& Urban Dev., 383 F.3d 552, 558 (7th Cir. 2004); Barry Aviation Inc. v. Land O’Lakes Mun.

Airport Comm’n, 377 F.3d 682, 687 n.3 (7th Cir. 2004) (collecting cases))). “In the interests of

judicial economy, the district court should ‘scrutinize the amended complaint’ and ‘determine its

viability’ to decide ‘whether filing it would be an exercise in futility.’” Schible v. United States,

No. 1:12-CV-59, 2012 WL 2407695, at *1 (N.D. Ind. June 25, 2012) (quoting Johnson v.

Dossey, 515 F.3d 778, 780 (7th Cir. 2008)).

                                             D. Analysis

1. Rule 16 Analysis

       As an initial matter, Plaintiff’s alleged delay in bringing her motion, alone, does not

necessitate denial. First, as the Court noted in its prior Order granting Plaintiff’s request to file

her first amended complaint, the deadline to seek the Court’s leave had already passed. (ECF 25

at 5). While Plaintiff did not provide much in regard to why she was seeking the Court’s leave

now, she did state that she was filing her motion having “received new documents from [UAW,]



                                                   5
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 6 of 15


. . . the answer in response to the amended complaint” and other “evidence of new facts.” (ECF

43 at 1-2). By way of further background, while a summons was issued as to UAW on January

31, 2020 (ECF 27), UAW did not file an answer to the amended complaint until March 20, 2020

(ECF 33), and did not respond to Plaintiff’s request for production of documents (ECF 37) until

May 1, 2020 (ECF 40), thirteen days before she filed her motion for leave to file her second

amended complaint (ECF 45).

       UAW correctly notes that Plaintiff “neither identifies what the facts/evidence is/are nor

explains why the new facts and evidence demonstrate that she could not have previously filed

her motion.” (ECF 45 at 9-10). While it is Plaintiff’s burden is to establish “good cause” under

Rule 16, see Alioto, 651 F.3d at 720, the Court is cognizant of its responsibility to construe pro

se pleadings liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007). Given the short time

between UAW’s discovery responses and Plaintiff’s filing of the motion for leave to file a

second amended complaint, Plaintiff has satisfied Rule 16’s good cause standard. Accordingly,

the Court will now turn to UAW’s Rule 15 arguments.

2. Rule 15 Analysis

       As mentioned, UAW first raises futility arguments as to Plaintiff’s claims that it breached

its duty of fair representation towards her. Plaintiff raises two “‘Hybrid’ Section 301 of the

National Labor Relation Act” claims against UAW in her second amended complaint—one for

interfering and failing “to pursue a grievance in relation to disciplining of ‘on-call’ employees

for tardiness” and one for interfering and failing “to pursue a grievance in relation to [Plaintiff’s]

termination.” (ECF 43 at 7-8). Presumably, though, Plaintiff is referring to so-called “hybrid

claims” pursuant to Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C.




                                                  6
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 7 of 15


§ 15. UAW contends that each of these claims are barred by the applicable statute of limitations.

(ECF 45 at 10-12).

       “Section 301 of the [LMRA] permits a union employee to sue his employer for the

violation of collective bargaining agreements.” Flores v. Levy Co., 757 F.2d 806, 808 (7th Cir.

1985). A claim is a so-called hybrid claim when the plaintiff sues both her union for breaching

its duty of fair representation and her employer for breaching the collective bargaining

agreement. Nemsky v. ConocoPhillips Co., 574 F.3d 859, 864 (7th Cir. 2009). “[W]here the

union and the employer have agreed to submit disputes to a grievance-arbitration process, the

employee must first show that the union has breached its duty of fair representation.” Flores,

757 F.2d at 808. “A union breaches its duty of fair representation only where its actions in

pursuing a member’s grievance are ‘arbitrary, discriminatory, or in bad faith.’” Truhlar v. U.S.

Postal Serv., 600 F.3d 888, 892 (7th Cir. 2010) (quoting Air Line Pilots Ass’n, Int’l v. O’Neill,

499 U.S. 65, 67 (1991)). “The idea behind § 301 is that a union member should have judicial

recourse if, during the arbitration process, his union completely bungles (or intentionally

sabotages) an otherwise meritorious grievance.” Id. at 891-92.

       While the LMRA does not contain an express statute of limitations, “[t]he Supreme Court

held that the six-month period in section 10(b) of the [National Labor Relations Act] should

apply to both the union and the employer. Flores, 757 F.2d at 808 (citing DelCostello v. Int’l

Bhd. of Teamsters, 462 U.S. 151, 158 (1983)); see also 29 U.S.C. § 160(b) (establishing a six-

month limitations period for bringing a charge of unfair labor practices to the National Labor

Relations Board). Further, “a Section 301 ‘cause of action accrues from the time a final decision

on a plaintiff’s grievance has been made or from the time the plaintiff discovers, or in the

exercise of reasonable diligence should have discovered, that no further action would be taken on



                                                 7
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 8 of 15


[her] grievance.’” Chapple v. Nat’l Starch & Chem. Co. & Oil, 178 F.3d 501, 505 (7th Cir.

1999) (quoting Richards v. Local 134, Int’l Bhd. of Elec. Workers, 790 F.2d 633, 636 (7th Cir.

1986)).

          As to Plaintiff’s fair representation claim regarding disciplining “on-call” employees,

each of the alleged acts complained of would have occurred between 2014 and 2018. (See ECF

43 at 4-5 (“From December 13, 2014 to and including February 22, 2018 multiple disciplinary

actions . . . were initiated [against Plaintiff] in reference to [her] Tardiness [sic] . . . . [A]fter the

disciplining on each aforementioned action, [UAW] representative(s) failed to assist and/or

pursue any grievances on [her] behalf.”)). Further Plaintiff was aware as early as 2014 that these

disciplinary actions potentially violated the collective bargaining agreement. In the

“EMPLOYEE STATEMENT” section of her various employee warning notices, Plaintiff wrote

as much. (See ECF 43 at 17 (writing on December 13, 2014, in response to a disciplinary action

for tardiness, “I have spoke to union rep and he explained to me that I am an on call employee

and the tardies where not applicable to on calls just full time employees . . . . . Request a

grievance meeting with my union rep!!”), 18 (writing on May 24, 2015, regarding another

“cause” disciplinary action for alleged tardiness “Not in UAW Book anything about Just cause!!!

Need Grievance taken care of been since 12/9/14”), 20 (writing on March 28, 2016, “Attendance

is Not Disciplinary or Tardy”), 22 (writing on December 11, 2017 (“Never received Coach and

Council on the 11/7/2017 Cause. This should be a C&C.”)).

          Accordingly, there is nothing to suggest that Plaintiff should not have known, and in fact

did not know, “that no further action would be taken on [her] grievance” more than six months

prior to when she filed her initial complaint in this matter. Chapple, 178 F.3d at 505.

Presumably, Plaintiff may argue that the statute of limitations should be equitably tolled, as she



                                                     8
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 9 of 15


was unable to obtain proof that UAW was in fact “interfering” with her grievance process.

“[T]he tolling inquiry,” however “asks only whether the plaintiff was unable to learn of the

possibility of [her] claim within the limitations period; it does not ask whether the plaintiff was

unable to obtain solid proof.” Id. at 506 (citing Hentosh v. Herman M. Finch Univ. of Health

Sci., 167 F.3d 1170, 1175 (7th Cir. 1999)).

       Plaintiff’s fair representation claim regarding her termination, however, requires greater

discussion. Per Plaintiff’s proposed second amended complaint, Plaintiff was terminated on

March 12, 2019, and initiated a grievance on March 15, 2019, which was denied by David

Tinsley on March 19, 2019. Plaintiff’s termination and grievance falls within six months of

when she filed her initial complaint, but outside of six months from when she filed her second

amended complaint adding UAW as a party.

       As UAW points out, Plaintiff does not explicitly argue that her proposed second amended

complaint should relate back to her initial complaint. (ECF 45 at 12 n.1). Nor did she explicitly

allege that her first amended complaint related back to her initial complaint. (See ECF 20; ECF

20-1). This weighs against Plaintiff as “it is the plaintiff’s burden to demonstrate that an

amendment relates back to a timely-filed complaint.” Irvin v. City of Chi., No. 07 C 1207, 2007

WL 3037051, at *4 (N.D. Ill. Oct.15, 2007) (citing Farrell v. McDonough, 966 F.2d 279, 282-83

(7th Cir. 1992)). Plaintiff, however, would likely be unable to show that the proposed amended

complaint would relate back to the initial complaint, even on the merits.

       In the relevant part, Federal Rule of Civil Procedure 15(c)(1)(C) provides that:

       [A]n amendment to a pleading relates back to the date of the original pleading
       when . . . the amendment changes the party or the naming of the party against
       whom a claim is asserted, if [the amendment asserts a claim or defense that arose
       out of the conduct, transaction, or occurrence set out – or attempted to be set out –
       in the original pleading] and if . . . the party to be brought in by amendment:



                                                  9
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 10 of 15


               (i) received such notice of the action that it will not be prejudiced in
               defending on the merits; and

               (ii) knew or should have known that the action would have been brought
               against it, but for a mistake concerning the proper party’s identity.

       “[T]he plaintiff must show that the amended complaint ‘relates back’ to the initial

complaint, as if the new party had been in the case all along.” Friedman v. Rayovac Corp., 295

F. Supp. 2d 957, 975 (W.D. Wis. 2003) (citing Worthington v. Wilson, 8 F.3d 1253 (7th Cir.

1993)). “This suggests that serving an additional party with a complaint commences a new

‘proceeding,’ even if the new claim is part of a lawsuit that was filed previously; otherwise, there

would be no statute of limitations problem because the date of the original filing would always

control.” Id. at 975-76. “When a party attempts to add a new party to a lawsuit, Rule 15(c)(1)

governs relation back, and requires that a mistake was made regarding the proper party to name.”

McKinney v. Office of Sheriff of Whitley Cty., No. 1:15CV79, 2018 WL 2296750, at *3 (N.D.

Ind. May 21, 2018), reconsideration denied, 2018 WL 3434710 (N.D. Ind. July 17, 2018).

Factors to consider include whether “(1) the new plaintiff’s claim arose out of the ‘same conduct,

transaction or occurrence’ set forth in the original complaint; (2) the new plaintiff shares an

‘identity of interest’ with the original plaintiff; (3) the defendants have ‘fair notice’ of the new

plaintiff’s claim; and (4) the addition of the new plaintiff will not cause the defendants

prejudice.” Hawkins v. Groot Indus., Inc., 210 F.R.D. 226, 232 (N.D. Ill. 2002).

       Here, there is nothing to suggest that UAW was not named in the initial complaint

because of a mistake on the part of Plaintiff. Rather, Plaintiff claimed in her motion seeking

leave to file her first amended complaint that her motion was prompted by “evidence of new

facts and will include new defendants.” (ECF 20 ¶ 3). While the claim against UAW arguably

arose out of the same transaction or occurrence as the claim against Caravan—Plaintiff’s



                                                  10
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 11 of 15


termination—there is nothing to suggest that the two Defendants share an identity of interest.

UAW and Caravan are obviously separate entities, and there is nothing to suggest that UAW

received notice of Plaintiff’s claims against Caravan. Cf. Staren v. Am. Nat’l Bank & Tr. Co. of

Chi., 529 F.2d 1257, 1263 (7th Cir. 1976) (“[T]he substituted corporate plaintiff had such an

identity of interest with the individual plaintiffs that the original complaint served to notify

defendant American of the actual claim being asserted against it, with no resulting prejudice to

its interests.”); see also Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 548 (2010) (“Rule

15(c)(1)(C)(ii) asks what the prospective defendant knew or should have known . . . not what the

plaintiff knew or should have known at the time of filing her original complaint.”).

        Plaintiff’s FMLA/retaliation claim1 is similarly futile. “As to the violation of the FMLA,

the Plaintiff’s claim fails because the FMLA only imposes liability on the employer.” Malone v.

Securitas Sec. Servs., No. 13 C 8747, 2015 WL 5177549, at *3 (N.D. Ill. Sept. 3, 2015), aff’d sub

nom., 669 F. App’x 788 (7th Cir. 2016). In other words, “FMLA regulations do not extend to

unions unless the union was the plaintiff’s employer.” Id. (collecting cases).

        Similarly, Plaintiff’s claims that “Caravan and [UAW] wrongfully discharged [her] . . . .

when they failed to follow the collective bargaining agreement discipline program” are futile

because UAW cannot be held liable for the discharge. (ECF 43 at 8). A wrongful discharge

claim is essentially a contract claim in the sense that the Court must determine whether an



1
  As Plaintiff titled her claim “FMLA/Retaliation,” and specifically refers to her termination while she was on
FMLA leave, the Court interprets her claim as being a retaliation claim under the FMLA despite not being explicitly
titled as such. (ECF 43 at 7); see also Goelzer v. Sheboygan Cty. Wis., 604 F.3d 987, 992 (7th Cir. 2010) (“In
addition, the FMLA affords protection to employees who are retaliated against because they exercise rights
protected by the Act. Lewis v. Sch. Dist. # 70, 523 F.3d 730, 741 (7th Cir. 2008). Pursuant to 29 U.S.C. §
2615(a)(2), it is ‘unlawful for any employer to discharge or in any other manner discriminate against any individual
for opposing any practice made unlawful by this subchapter.’ The Act also makes it unlawful to ‘discharge’ or
‘discriminate’ against a person for taking part in proceedings or inquiries under the FMLA. 29 U.S.C. § 2615(b).
We have construed these provisions as stating a cause of action for retaliation. See, e.g., Lewis, 523 F.3d at 741;
Kauffman v. Federal Express Corp., 426 F.3d 880, 884 (7th Cir. 2005).”).

                                                        11
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 12 of 15


employee’s discharge was consistent with a collective bargaining agreement. See Vaca v. Sipes,

386 U.S. 171, 185 (1967) (“The problem then is to determine under what circumstances the

individual employee may obtain judicial review of his breach-of-contract claim despite his

failure to secure relief through the contractual remedial procedures.”). “The union,” however,

“is on the employee’s side of a labor contract.” Hardesty v. Essex Grp., Inc., 550 F. Supp. 752,

766 (N.D. Ind. 1982). Further, it “cannot discharge, so it cannot promise that discharges will

only be for ‘just cause.’” Id.

       Ultimately, to the extent that Plaintiff is attempting to assert a wrongful discharge claim

against UAW, her claim is really a § 301 claim. See Hines v. Anchor Motor Freight, Inc., 424

U.S. 554, 562 (1976) (“Section 301 contemplates suits by and against individual employees as

well as between unions and employers; and contrary to earlier indications § 301 suits encompass

those seeking to vindicate ‘uniquely personal’ rights of employees such as wages, hours,

overtime pay, and wrongful discharge. Petitioners’ present suit against the employer was for

wrongful discharge and is the kind of case Congress provided for in § 301.” (internal citation

omitted)). Thus, Plaintiff’s claim would be barred by the applicable statute of limitations for the

same reasons as discussed supra.

       As to Plaintiff’s final new claim—conspiracy to breach the UAW constitution—it too is

insufficient. UAW contends that because its constitution is an independent contract running

between itself and individual union members, the Court does not have jurisdiction over the claim

under § 301. (ECF 45 at 13 (citing Distler v. United Mine Workers, 711 F.2d 76 (7th Cir.

1983)). The Supreme Court, however, has found to the contrary, at least as to international

union constitutions. See Wooddell v. Int’l Bhd of Elec. Workers, Local 71, 502 U.S. 93, 99

(1991) (“Since union constitutions were at the time of enactment of Taft-Hartley (and remain)



                                                12
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 13 of 15


probably the most commonplace form of contract between labor organizations, we concluded

that Congress would not likely have used the unqualified term ‘contract’ without intending to

encompass union constitutions.”); see also Korzen v. Local Union 705, Int’l Bhd. of Teamsters,

75 F.3d 285, 288 (7th Cir. 1996) (“Union constitutions have been held to be contracts within the

scope of section 301 and members of the union held entitled to sue to enforce the contract-

constitution as third-party beneficiaries. . . . But in each of these cases it was the constitution of

an international union that was at issue, and an international union is plausibly conceived of as a

contractual union of its locals. . . . The constitution of a local union, in contrast, is a contract

between the union and its members.” (internal citations omitted)). That being said, it is not clear

how or if the Court has jurisdiction over the claim.

         Plaintiff does not clarify which constitution, if there are separate UAW constitutions, she

is referring to.2 If she is attempting to assert a claim stemming from a conspiracy to breach an

international constitution, the Court may have federal question jurisdiction pursuant to § 301.

See Vaca, 386 U.S. at 177 (“It is obvious that [the] complaint alleged a breach by the Union of a

duty grounded in federal statutes, and that federal law therefore governs his cause of action.”).

However, if that is the case, the claim may also be barred by the statute of limitations. See

Young-Smith v. Bayer Health Care, LLC, No. 3:07cv629, 2008 WL 2444554, at *7 (N.D. Ind.

June 13, 2008) (“Since Young-Smith’s conspiracy claim is governed by § 301, it is barred by the

six-month statute of limitations.”).

         If Plaintiff is seeking to proceed with a state-law contract claim, the Court may have

diversity or supplemental jurisdiction over the claim. See 28 U.S.C §§ 1332, 1367. The

proposed second amended complaint, however, makes no reference to either, nor does it mention


2
  Plaintiff asserts that she attached a copy of the relevant language as “Exhibit J,” but no such exhibit was filed with
the Court. (ECF 43 at 7).

                                                           13
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 14 of 15


the requisite amount-in-controversy to satisfy diversity jurisdiction. See Fed. R. Civ. P. 8(a)(1)

(“A pleading that states a claim for relief must contain . . . a short and plain statement of the

grounds for the court’s jurisdiction, unless the court already has jurisdiction and the claim needs

no new jurisdictional support . . . .”). If Plaintiff intends to invoke the Court’s diversity

jurisdiction, she bears the burden of demonstrating that the requirement of complete diversity has

been met. Appert v. Morgan Stanley Dean Witter, Inc., 673 F.3d 609, 613 (7th Cir. 2012).

Accordingly, the Court cannot say for sure whether Plaintiff’s new claim complies with the

Federal Rules.

         As mentioned, “the decision as to whether to grant a motion to amend a complaint is

entrusted to the sound discretion of the trial court.” Cohen, 581 F.2d at 661. Here, as it is

currently written, Plaintiff’s second amended complaint suffers from clear infirmities. As such,

allowing the second amended complaint to proceed as written would not serve the interests of

judicial economy. However, given Plaintiff’s pro se status, and because leave should be granted

when justice so requires, the Court will afford Plaintiff the opportunity to attempt to cure these

defects. As already noted, though, repeated failure to cure defects could provide another ground

for denying future motions. Because the Court finds that Plaintiff’s motion (ECF 43) should be

denied on the grounds discussed above, it sees no need to reach UAW’s undue hardship

arguments (see ECF 45 at 16-17).3




3
  While not considered in this Court’s decision, Plaintiff’s motion and proposed second amended complaint were
mistakenly filed as a single document. (See ECF 43). If Plaintiff chooses to try again to seek the Court’s leave, she
is reminded that, consistent with this Court’s Local Rules, she should file her proposed amended complaint as an
attachment to her motion. See N.D. Ind. L.R. 15-1.

                                                         14
USDC IN/ND case 1:19-cv-00359-HAB-SLC document 46 filed 07/28/20 page 15 of 15


                                         E. Conclusion

       In conclusion, Plaintiff’s motion seeking leave to file a second amended complaint (ECF

43) is DENIED WITHOUT PREJUDICE. Plaintiff is afforded to and including August 12,

2020, to file a new motion seeking the Court’s leave.

       SO ORDERED.

       Entered this 28th day of July.



                                                               /s/ Susan Collins
                                                               Susan Collins
                                                               United States Magistrate Judge




                                               15
